                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI

F&C BERKLEY PARK KC, LLC,                   )
                                            )
                      Plaintiff,            )
                                            )
  v.                                        )       Case No. 4:19-cv-00787-GAF
                                            )
MW BUILDERS, INC.,                          )
                                            )
                      Defendant.            )

                    MW BUILDERS, INC.’S INITIAL DISCLOSURES

       Defendant, MW Builders, Inc. (“MW”), by and through its attorneys McDowell, Rice,

Smith, & Buchanan, P.C., pursuant to F.R.C.P. 26(a)(1), hereby discloses the following:

   A. PERSONS LIKELY TO HAVE DISCOVERABLE INFORMATION
        RELEVANT TO THE DISPUTED FACTS ALLEGED:

    The following individuals may have discoverable information relevant to disputed facts
alleged with particularity in the pleadings:

        1.     Representatives of MW Builders, Inc., who may have knowledge of the project at
issue, known as Union Berkley Riverfront Apartment, hereinafter known as “the Project”, and
information related to the facts of this case, including but not limited to the following:

           a. Mark Hegarty, Vice President - Operations

           b. Todd Winnerman, President

           c. Eric Bebermeyer, Senior Project Manager - Operations

           d. James Fronk, Project Manager

           e. R. Jason Evelyn, Former President

           f. Kolby Menard, Project Manager

           g. Sam Whetstone, Project Manager

           h. Karen Witt

           i. Trevor Hammack, Project Engineer


                                                1

         Case 4:19-cv-00787-GAF Document 13 Filed 02/03/20 Page 1 of 5
           j. Matt Harris, Superintendent

           k. Mike Elsberry

           l. Chris Francis

           m. Brandon Stewart

           n. Natalia Steinke, Senior Estimator

           o. Ryan Grier, Estimating Manager

      MW Builders provided general contractor services at the Project, and may have
knowledge regarding disputed facts alleged in the pleadings.

       2.      Current and/or former representatives of Plaintiff F&C Berkley Park KC, LLC,
One Indiana Square, Suite 3000, Indianapolis, IN 46204, including, but not limited to, David
Flaherty, Mike Fox, Jeff Hammersley, Brandon Bogan, who may have discoverable information
relevant to the construction of the Project, alleged construction defects, investigation of alleged
construction defects, assignment of claims, repairs made, and other disputed facts alleged in the
pleadings.

       3.      Current and/or former representatives of Cunningham Group Architecture, Inc.,
201 Main Street SE, Suite 325, Minneapolis, MN 55414, including but not limited to Jeffrey A.
Schoeneck, Dave Scott Howell, Erin Anderson, Paul Olson, and Dave Stahl. Cunningham
Group provided architectural and design services that resulted in the design and construction of
the Project, and may have information and knowledge regarding disputed facts alleged in the
pleadings.

         4.     Current and/or former representatives of Landform, 105 South Fifth Avenue,
Suite 513, Minneapolis, MN 55401, who may have discoverable information related to disputed
facts alleged in the pleadings.

       5.   Current and/or former representatives of Kimbel Mechanical Systems, 9310
Wagon Wheel Road, Springdale, AR 72762, including but not limited to Gene Dresel and Dustin
Hughes, who may have discoverable information related to disputed facts alleged in the
pleadings.

       6.    Current and/or former representatives of Innovative Construction Services, LLC,
1617 S. Lowery Street, Oklahoma City, OK 73129, including but not limited to Robert Daugirda,
who may have discoverable information related to disputed facts alleged in the pleadings.

       7.     Current and/or former representatives of Wolf Construction Companies, 2202
Wolf Way, West Des Moines, IA 50265, including but not limited to Reid Van Dis, who may
have discoverable information related to disputed facts alleged in the pleadings.



                                                2

         Case 4:19-cv-00787-GAF Document 13 Filed 02/03/20 Page 2 of 5
       8.       Current and/or former representatives of Green Field Energy Group, Inc., 5 SW
 th
4 Street, Lee’s Summit, MO 64063including but not limited to Kyle Greenfield, Joshua Farmer,
Michael Worstell, Shelsie Greenfield, Shandra Mortensen, Len Medley, Kevin Bammes, Jake
Henke, Sasha Stadnik, and Jason Hibdon, who may have discoverable information related to
disputed facts alleged in the pleadings.

       9.       Current and/or former representatives of Flaherty & Collins Construction, 8900
Keystone Crossing, Suite 1200, Indianapolis, IN 46240, including but not limited to Jeff
Hammersley, Brandon Bogan, Ryan Cronk, who may have discoverable information related to
disputed facts alleged in the pleadings.

        10.    Any and all individuals who performed inspections on the subject property.

        11.    Any individual or entity designated as a non-party at fault by any party to this
suit.

        12.    Any other engineer, architect, designer, planner or geotechnical consultants who,
at any time, performed work regarding the subject property (prior to, during or subsequent to the
construction of the property) or who performed an analysis regarding the subject property; and
any expert and/or consultant retained or hired by any party who has performed an inspection of
the subject property and evaluated its condition from the standpoint of liability or damages.

        13.    Any other person and/or entity listed in any other party’s Rule 26 Disclosures

        14.    Any other person identified during discovery.

      B. DOCUMENTS AND THINGS: LISTING AND DESCRIPTION OF ALL
           DOCUMENTS, DATA COMPILATIONS AND TANGIBLE THINGS IN
           THE POSSESSION, CUSTODY AND CONTROL OF THE
           DEFENDANT

               1.     MW Builders project file documents will be bates numbered, and will be
        provided upon request.

               2.    MW Builders respectfully reserves the right to disclose additional
        documents, data compilations, and tangible things as they become known through
        discovery.

      C. COMPUTATION OF DAMAGES

                MW Builders is seeking its costs as to Plaintiff and reserves the right to seek other
        damages. MW Builders will be seeking indemnity, damages and attorney’s fees and
        costs from its subcontractors that performed work on this project. The amount of
        damages is preliminary, investigations are ongoing, and these damages may change
        during the course of discovery.



                                                  3

          Case 4:19-cv-00787-GAF Document 13 Filed 02/03/20 Page 3 of 5
   D.    INSURANCE

       Defendant MW Builders, Inc. is insured with Old Republic General Insurance Company,
policy number A-7DG-092218-03, with limits as described in the policy, which will be provided
upon request.



                                          Respectfully submitted,


                                          McDOWELL, RICE, SMITH & BUCHANAN, P.C.


                                          By: /s/ Jason L. Buchanan
                                                 Jason L. Buchanan – MO#54790
                                                 Thomas Buchanan – MO#45612
                                                 605 West 47th Street, Suite 350
                                                 Kansas City, Missouri 64112-1905
                                                 Phone:        (816) 753-5400
                                                 Facsimile:    (816) 753-9996
                                                 jb@mcdowellrice.com

                                          ATTORNEY FOR DEFENDANTS




                                             4

         Case 4:19-cv-00787-GAF Document 13 Filed 02/03/20 Page 4 of 5
                               CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, a true and correct copy of the foregoing was
filed using the Missouri CM/ECF System, which will send notice of such filing to all counsel of
record.

Daniel O. Herrington
Kenton E. Snow
ROUSE FRETS WHITE GOSS GENTILE RHODES, P.C.
4510 Belleview Avenue, Suite 300
Kansas City, MO 64111




                                            By: /s/ Jason L. Buchanan
                                                   Jason L. Buchanan – MO#54790




                                               5

         Case 4:19-cv-00787-GAF Document 13 Filed 02/03/20 Page 5 of 5
